Citation Nr: 0524037	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-17 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation greater than 40 
percent for degenerative disc disease at L5-S1.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June and 
September 2002 from the Department of Veterans Affairs (VA) 
regional office (RO) in Roanoke, Virginia.

The veteran perfected an appeal of four additional issues, 
namely, service connection for bilateral hearing loss, 
hypertension, coronary artery disease with left carotid 
artery stenosis and right bundle branch block, and a 
pulmonary nodule of the left upper lung.  By rating decision 
in September 2004, service connection for bilateral hearing 
loss was granted.  As for the remaining issues, the veteran 
testified before the undersigned in March 2005, indicating 
that he wished to withdraw his appeal.  His intent to 
withdraw these issues has been memorialized in the written 
transcript  (Transcript (T.) at p. 1).  Accordingly, the 
issues of service connection for hypertension, coronary 
artery disease with left carotid artery stenosis and right 
bundle branch block, and a pulmonary nodule of the left upper 
lung are no longer before the Board.  38 C.F.R. § 20.204 
(2004).

The veteran's testimony also indicated that he took 
medication for his back pain, including Naprosyn and aspirin, 
but that he was taken off Naprosyn because it was causing bad 
ulcers.  (T. at p. 7)  Because this matter has not been 
previously addressed, the Board refers it to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board is without jurisdiction to consider issues 
not yet adjudicated by the agency of original jurisdiction.]    

The issue of service connection for a bilateral knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an evaluation in excess of 40 percent 
for degenerative disc disease at L5-S1; all reasonable 
development necessary for the disposition of the instant case 
has been completed.

2.  The competent medical evidence reflects that the 
veteran's service-connected degenerative disc disease at L5-
S1 is manifested by symptoms of persistent pain, at times 
severe, with recurring attacks with intermittent relief from 
exercise and medication; it is not productive of ankylosis of 
the lumbar spine or pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, nor is it manifested by 
periods of incapacitation necessitating bedrest prescribed by 
a physician.

3.  The competent medical evidence does not demonstrate that 
the veteran's service-connected degenerative disc disease at 
L5-S1 presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule for Rating 
Disabilities.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative disc disease at L5-S1 have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5289, 5292 (effective prior to 
September 26, 2003), 5293 (effective prior to September 23, 
2002); Diagnostic Codes 5237, 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
In this matter, the RO sent VCAA notice in May 2002, prior to 
the June 2002 rating decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II, which replaced the 
opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004, 
(holding a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the June 2002 rating decision, the April 2003 
Statement of the Case (SOC), and the September 2004 
Supplemental Statement of the Case (SSOC) adequately informed 
the veteran of the information and evidence needed to 
substantiate his claim.  The Board observes that the April 
2003 SOC informed the veteran of the VCAA implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, supra.

In order to comply with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Although the VCAA notice letter that was provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
a letter informing the veteran that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first. 

Because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the notifications received by the appellant 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown at 393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Any deficits in the original notice were 
cured long before the case came to the Board and are no more 
than non-prejudicial error.  See Mayfield v. Nicholson, No. 
02-1077 (Fed. Cir. April 14, 2005).  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal.  The VA also provided the veteran with a 
medical examination, which, when considered with the other 
evidence of record, is adequate for rating purposes.  That 
is, the evidence currently of record is sufficient to decide 
the issue on appeal and there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  The veteran has also 
been afforded a personal hearing.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.  

FACTUAL BACKGROUND

Inpatient records from Walter Reed Army Hospital reflect the 
veteran was hospitalized in January 2001 for approximately 
four days.  The admission was for treatment of cardiac 
complaints and did not address his back disability.

The veteran underwent a VA compensation and pension physical 
examination in May 2002.  His chief complaints were low back 
pain, weakness, stiffness, fatigue, and lack of endurance.  
He reported left leg numbness and pain sometimes.  The low 
back pain is constant and aggravated by light to moderate 
activities and is relieved by stretching and standing.  The 
veteran reported finding it difficult to do normal activities 
sometimes when he has a flare-up.  On physical examination, 
posture and gait were normal.  The veteran had limitation of 
function on standing, as he could not stand for a prolonged 
period of time.  Leg lengths from the anterior superior iliac 
spine to the medial malleoli are 85 centimeters (cm) on the 
right and 85 cm on the left.  Examination of the lumbar spine 
revealed some local tenderness on both sides.  Straight leg 
raising was 50 degrees on the right and 40 degrees on the 
left.  There was pain at the extremes of range  of motion.  
There was no fatigue, weakness, lack of endurance, or 
incoordination on range of motion.  Range of motion was as 
follows:  flexion- 0 to 60 degrees; extension- 0 to 20 
degrees; right lateral- 0 to 20 degrees; left lateral 0 to 20 
degrees; right rotation- 0 to 25 degrees; and left rotation- 
0 to 25 degrees.  Neurological examination was normal in the 
upper and lower extremities.  Strength was normal in the 
upper extremities.  There was decreased sensation in the left 
foot.  Sensation was normal in the upper and lower 
extremities.  The examiner's diagnosis was degenerative disc 
disease, L5-S1, spondylosis, and stenosis with radiculopathy 
on the left leg.  The examiner commented that the veteran's 
disabilities affect his daily activities, including prolonged 
standing, washing his feet, and going down stairs, which the 
veteran finds difficult.  He cannot do yard work.

The veteran testified at a Travel Board hearing in March 
2005.  His testimony indicated that he has always had pain in 
his back, but ignored it.  Over the last five years the pain 
has gotten worse and he is aware of it.  He stopped working 
due to back problems and going up and down steps.  (T. at p. 
5)  He has taken Tylenol and Naprosyn in the past, but has 
reduced both medications due to immediate and long-term side 
effects.  (T. at p. 6)  His social activities, such as 
dancing, have been adversely affected by his back disability.  
(T. at p. 7)  Day to day back pain is between eight and nine 
on a scale of one to ten.  Flare-ups are beyond ten.  There 
is numbness in the right leg and pins and needles and burning 
at night.  (T. at p. 9)  The veteran has to lie down due to 
back pain at least once a month for up to four days 
sometimes.  He does not see his doctors on a regular basis, 
but they agree that when he has back pain, he should do 
exercises and stay immobile.  He does not receive any 
injections.  (T. at p. 10)

LAW AND REGULATIONS

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were again revised, effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 
5293, effective September 23 2002; 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, effective September 26, 2003.  See 68 
Fed. Reg. 51. 454 (August 27, 2003).  The veteran was 
provided with the new regulations and he has already been 
afforded a physical examination, which considered the 
criteria in the new regulations, and these were used by the 
RO in the evaluation of his claim.  In this regard, the Board 
notes that the examiner provided a history that included a 
discussion of the veteran's symptoms and the measures he took 
to relieve them on both a regular basis and during flare-ups.  
When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g) (West 2002); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3- 2000  (April 10, 2000); 38 C.F.R. § 
3.114(a) (2003).  Therefore, prior to September 23, 2002, and 
September 26, 2003, the Board may apply only the previous 
version(s) of the rating criteria.  As of September 23, 2002 
and September 26, 2003, the Board must apply the version of 
the rating criteria more favorable to the veteran.

Under the old regulations for Diagnostic Code 5293, in effect 
before September 23, 2002, a 40 percent evaluation was 
assigned if disability is severe with recurring attacks with 
intermittent relief.  Id.  An evaluation of 60 percent was 
warranted when the disability was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.

Under the revised regulations for Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec.  4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  With incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, a 40 evaluation was 
warranted.  Id.  A 60 percent evaluation was assigned with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under the current regulations for evaluating intervertebral 
disc syndrome, effective September 26, 2003, revisions to 
Diagnostic Code 5293, include the renumbering of the 
diagnostic code to 5243.  Under Diagnostic Code 5243 (that 
now evaluates Intervertebral disc syndrome), Note 6 directs 
that intervertebral syndrome is to be evaluated under the 
General Rating Formula for Disease and Injuries of the Spine 
or under the formula for rating based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under the General Rating Formula for Disease and Injuries of 
the Spine, flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent evaluation.  Fifty (50) percent 
is for application when there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned when there is unfavorable ankylosis of the entire 
spine.

These changes are listed under Diagnostic Codes 5235 to 5243 
(including Diagnostic Codes 5237 for lumbosacral or cervical 
strain, respectively), with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  The 
veteran was notified of the newly enacted provisions of 
Diagnostic Codes 5235 to 5243 in a September  2004 
supplemental statement of the case (SSOC).

Normal range of the thoracolumbar spine is flexion from 0 to 
90 degrees, extension from 0 to 30 degrees, lateral flexion 
from 0 to 30 degrees and rotation from 0 to 30.  See 
38 C.F.R. § 4.71, Plate V, effective September 26, 2003.

ANALYSIS

The medical evidence in this matter reflects that an 
increased evaluation for degenerative disc disease is not 
warranted.  The medical history provided during the May 2002 
C&P examination and the veteran's subsequent personal hearing 
testimony indicate that he has constant pain from his back 
disability.  Testimony also disclosed symptoms of tingling 
and burning suggestive of nerve involvement.  While the 
veteran's testimony indicates that his pain is constant, the 
remaining criteria for a 60 percent evaluation under 
Diagnostic Code 5293, effective prior to September 23, 2002, 
have not been met.  The C&P examination did not reveal 
persistent symptoms compatible with sciatic neuropathy, such 
as demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  The neurological examination was essentially normal, 
to include reflexes in the lower extremities, except for 
decreased sensation in the left foot.   

When the available evidence is evaluated under the version of 
Diagnostic Code 5293 effective on September 23, 2002, the 
Board finds that no increase is warranted either when 
incapacitating episodes are considered or when orthopedic 
symptomatology and neurological symptomatology are evaluated 
separately, then combined under 38 C.F.R. § 4.25.  First it 
is essential to note here the Note under the code defines an 
incapacitating episode as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  Regarding incapacitating episodes, the 
veteran's testimony indicated he has to lie down 
approximately once a month and the most extreme episodes can 
last up to four days at a time.  The testimony was quite 
tentative in attributing this bed rest to a physician's 
orders.  When asked whether his doctors were in agreement 
that he needed to lie down when he had very severe episodes, 
the veteran stated, "Maybe not on a regular basis but when 
I've told them I've had problems with my back, that I've had 
my back, not an x-ray but it's like an MRI, computer image of 
it, and they agree that, you know, do exercises and stay 
immobile when it hurts.  If I can't walk I'm going to the 
hospital, I mean for any length of time."  There is no 
medical evidence, i.e. treatment records, that substantiate 
any incapacitating episodes, i.e., a doctor's prescription of 
bed rest.  Turning to the alternative criteria, as stated 
above, the veteran's neurological examination was essentially 
normal and there are no "other disabilities" associated 
with the veteran's service connected degenerative disc 
disease, which leaves only the orthopedic manifestations.  
The maximum evaluation available for limitation of motion of 
the spine (Diagnostic Code 5292) and lumbosacral strain 
(Diagnostic Code 5295) is 40 percent.  The veteran's low back 
disability is not productive of ankylosis or complete 
immobility of the lumbar or thorocolumbar spine to support a 
50 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5289 or the current criteria noted above, effective September 
26, 2003.

When the veteran's degenerative disc disease is evaluated 
under Diagnostic Code 5243, effective September 26, 2003, an 
increase is not warranted.  In order to exceed a 40 percent 
evaluation under the General Rating Formula for Diseases and 
Injuries of the Spine, the evidence must demonstrate 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  As previously stated, 
the evidence of incapacitating episodes is insufficient and 
there is no evidence that the veteran's spine is ankylosed.  
Consequently, the Board finds that an increase under 
Diagnostic Code 5243 is not warranted for degenerative disc 
disease at L5-S1.

The Board specifically considered the requirements of 38 
C.F.R. §§ 4.40 and 4.45, as well as the guidelines 
established by DeLuca, supra.  Despite the veteran's 
subjective complaints of low back pain, weakness, fatigue, 
and lack of endurance, such impairment was not demonstrated 
through objective evidence.  When evaluated in May 2002 by a 
physician, the examiner found no fatigue, weakness, lack of 
endurance, or incoordination.  Consequently, the record 
revealed no objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of low 
back pain, which would warrant a schedular rating in excess 
of the 40 percent evaluation currently in effect.  Moreover, 
the 40 percent rating is the maximum evaluation allowed for 
limitation of motion of the lumbar spine under the prior or 
current regulations.  Consideration of 38 C.F.R. §§ 4.40 and 
4.45 is unnecessary where a claimant is in receipt of the 
maximum rating for limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  

As a final matter, the Board finds that the veteran is not 
entitled to consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  The veteran has failed to present 
any evidence of particular circumstances, such as frequent 
periods of hospitalization or marked interference with 
employment due to his service-connected degenerative disc 
disease at L5-S1, that render impractical the application of 
the regular rating criteria.  There is no evidence, such a 
statement from an employer, showing that the veteran has been 
economically harmed, solely by his service-connected 
degenerative disc disease, beyond the degree of disability 
anticipated by the 40 percent rating.  In the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell, supra; 
Shipwash, supra; Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  As there is no 
objective evidence showing that the veteran's service-
connected degenerative disc disease at L5-S1, by itself, has 
a substantial impact upon his occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, a referral for consideration of an extraschedular 
evaluation, under the guidelines of 38 C.F.R. § 3.321(b)(1), 
is not warranted.


ORDER

A rating in excess of 40 percent for degenerative disc 
disease at L5-S1 is denied.
REMAND

During the travel Board hearing the veteran described an 
incident in service where he sustained injuries to his knees.  
Specifically, his testimony indicates that while stationed in 
Cam Ranh Bay, Vietnam, the veteran fell between two barges 
and his knees were pinned.  He stated further that he 
underwent inpatient treatment at an Air Force hospital over a 
two-day period.  (T. at pp. 7-8, 11)  Review of the file was 
negative for outpatient or inpatient records that document 
the described injury or treatment.  The veteran's testimony 
also indicated that he sought a surgical consultation at 
Mount Vernon Knee Orthopedic Center and these records have 
not been associated with his claims file.  (T. at p. 13)  VA 
must secure relevant treatment records.  See 38 C.F.R. 
§ 3.159(c)(1)(2) (2004). 
 
In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran 
and request that he identify the 
approximate date and the location of 
inpatient treatment following his knee 
injury in Cam Ranh Bay, Vietnam.  He 
should indicate the unit he was assigned 
to at the time, whether the treatment 
was provided on an inpatient or 
outpatient basis and the approximate 
dates of all such treatment, within a 
three-month range, if possible.  The 
veteran is advised that his cooperation 
in this matter is essential and that 
without specific information it may not 
be possible to conduct a meaningful 
search for additional service medical 
records.  The RO should then take 
appropriate action to obtain any 
additional service medical records that 
may be available, to include any 
hospital records based upon the 
information provided by the veteran, 
either in response to this request or 
earlier.  

NOTE:  In accordance with the Veterans 
Claims Assistance Act, the efforts to 
obtain records from Federal departments or 
agencies, such as VA records, shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(c)(3) (West 
2002).

2.  The RO should obtain a copy of the 
surgical evaluation by Mount Vernon Knee 
Orthopedic Center  The RO must contact 
the veteran and request specific 
identifying information and consent to 
obtain these records.  

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
in full.  Thereafter, the RO should 
ensure that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, the RO should 
undertake it before further adjudication 
of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for a 
rating in excess of 40 percent for 
degenerative disc disease at L5-S1.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond 
thereto.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


